Citation Nr: 1527521	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left thigh/leg disorder.  

2.  Entitlement to service connection for a right thigh/leg disorder.  

3.  Entitlement to service connection for a right arm disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to a separate rating for neurological impairment of the lower extremities resulting from focal herniated nucleus pulpous at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1983 and from November 2004 to January 2006.  In May 2013, he testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The service connection issues currently before the Board were initially presented to the Board in February 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of a separate rating for neurological impairment of the lower extremities secondary to a herniated nucleus pulpous of the lumbosacral spine was denied by the Board in a February 2014 decision.  This denial was appealed to the Veterans Claims Court.  In March 2015, the Court Clerk granted a Joint Motion for Partial Remand (Joint Motion) which had the effect of vacating the Board's decision and remanding that issue to the Board for further adjudication.  


FINDINGS OF FACT

1.  A current left thigh strain was incurrent in service and has been continuous since that time.  

2.  A right thigh/leg disorder was not chronic in service, was not continuous since service, was not shown to a compensable degree within one year of service, and was not shown for more than a year after service; a current right thigh/leg disorder is not causally or etiologically related to service, or a service-connected disability.  

3.  A right upper extremity injury or disease was not sustained in service; symptoms of a right upper extremity disorder were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for more than a year after service; a current right upper extremity disorder is not causally or etiologically related to service, or a service-connected disability.  

4.  The Veteran is currently-diagnosed with degenerative joint disease and neural impingement of the cervical spine.  

5.  A neck injury or disease was not sustained in service; symptoms of a neck disorder were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for more than a year after service; a current neck disorder is not causally or etiologically related to service.  

6.  Throughout the rating period, right lower extremity radiculopathy associated with the lumbar spine disability was manifested by pain, without loss of strength, sensation, or reflexes in the right lower extremity.  


CONCLUSIONS OF LAW

1.  A left thigh strain was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right thigh/leg disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  A right arm disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  A neck disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent rating, but no higher, for right lumbar radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Left Thigh/Leg

After considering the totality of the record, the Board finds the evidence in relative equipoise.  According to service treatment records, the Veteran reported left thigh pain in May 2005 following a fall off a truck.  A left thigh strain was diagnosed, and he was given medication and rest.  On a December 2005 report of medical assessment, he reported low back and left leg pain.  Therefore, left leg complaints were noted in service.

On initial VA physical evaluation in February 2006, the Veteran denied any musculoskeletal joint or extremity pain.  Range of motion of the left thigh was full and active.  Later that same month, however, he reported he reported injuring his left thigh as the result of a fall in service.  

Most recently, the Veteran was afforded a VA examination in January 2013 and he was diagnosed with a left thigh strain and mild osteoarthritis of the left hip.  The examiner opined that it was less likely than not that any current disability of the left thigh was related to service; however, the examiner noted that the Veteran reported left thigh pain in service but indicated that no diagnosis was made at that time.  This is incorrect, as a left thigh strain was diagnosed at that time, a disorder which the examiner diagnosed on the current examination.  

Moreover, the Veteran has reported continuity of his left thigh pain since service, to include on VA treatment a few months after service separation, and on subsequent occasions.  He is competent to report such observable symptomatology as musculoskeletal pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, affording the Veteran the benefit of the doubt, service connection for a left thigh strain is warranted, as such a disorder was both diagnosed in service and on VA examination in January 2013, and has been symptomatic since service separation.  The appeal is granted.

Right Thigh/Leg

As to the right thigh/leg, while service treatment records reflect right leg complaints, the evidence does not show a chronic disorder as a result.  Specifically, the Veteran sought treatment in July 2005 for pain in the right leg.  He reportedly injured his leg when a steel plate fell on it.  He was told not to run, march or lift heavy weights for four weeks.  On a December 2005 report of medical assessment, he reported low back and left leg pain, but no pain or other symptoms of the right thigh.  Therefore, a chronic right leg disorder was not noted in the service treatment records.

On initial VA physical evaluation in February 2006, the Veteran denied any musculoskeletal joint or extremity pain.  Range of motion of the right thigh was full and active.  Later that same month, however, he reported pain radiating into the right thigh, with occasional numbness.  He reported the origin of his pain to be in the low back.  The Board notes that he has already been granted service connection for a low back disability, and evaluation of such a disorder contemplates radiculopathy into the lower extremities.  Therefore, a right thigh/leg disorder was not shown at that time.

Next, the Board will consider whether continuity of symptomatology has been shown under the provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect right thigh/leg symptomatology within a year after service separation except as it related to the already service-connected back disorder.  Specifically, a disorder of the right thigh/leg itself was not diagnosed until approximately 2011 when the Veteran was diagnosed with osteoarthritis of the right hip.  Therefore, symptoms of a right thigh/leg disorder were not continuous since service.  In addition, a right thigh/leg disorder was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply. 

Finally, the Board finds that the weight of the competent evidence does not otherwise attribute a current disorder of the right thigh/leg to active duty.  Specifically, the Veteran was afforded a VA examination in January 2013 and was diagnosed with osteoarthritis of the right hip.  The examiner opined that it was less likely than not that any current disability of the right thigh was related to service.  The examiner reflected that the evidence did not show a right thigh disorder in service, although the Veteran did report right thigh pain on one occasion, and current findings of degenerative changes in the right hip were not diagnosed until 2011, several years after service.  The Board finds the January 2013 VA examination opinion highly probative.  

For the reasons stated above, the Board finds that the weight of the medical evidence is against a finding of a nexus between the current claim and service.  

Right Upper Extremity

As to the right upper extremity, the Veteran asserts that he injured his neck in service in 2005 when he fell while working on a truck, resulting in a chronic injury which also affects his right upper extremity.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Nevertheless, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Because the Veteran has at times alleged onset of a right upper extremity disability in service, direct service connection must also be considered by the Board.  

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a right upper extremity disorder, or otherwise reflect a reported history or findings of right upper extremity injuries.  On a December 2005 report of medical assessment, the Veteran reported low back and left leg pain, but no pain or other symptoms of the right upper extremity.  Therefore, a chronic right upper extremity disorder was not noted in the service treatment records.  

Next, the Board will consider whether continuity of symptomatology has been shown under the provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect right upper extremity symptomatology within a year after service separation.  On initial VA physical evaluation in February 2006, the Veteran denied any musculoskeletal joint or extremity pain.  Range of motion of the right arm was full and active.  

The first reports of symptomatology of the right upper extremity date to April 2007, more than a year after service separation.  Further, while incarcerated in June 2007, the Veteran sought treatment for chronic right shoulder pain.  An X-ray of the right shoulder was negative for fracture, dislocation, or other bony abnormality.  The joint spaces were well maintained and the overall impression was of a negative right shoulder X-ray.  In September 2007, he again sought treatment for pain of the right shoulder and arm.  He reportedly injured his right upper extremity while wrestling with another inmate.  

As the June 2007 X-ray of the right shoulder was negative for arthritis, a chronic disorder under 38 C.F.R. § 3.309(a), the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.

Finally, the Board finds that the weight of the competent medical evidence does not otherwise attribute a current disorder of the right upper extremity to active duty.  The Veteran was afforded a VA orthopedic examination of the right upper extremity in August 2014.  He reported a history of a right shoulder injury sustained in service after falling off a truck.  He also reported additional right upper extremity injuries resulting from lifting heavy weights.  

Regarding the etiology of any claimed right upper extremity disorder, the examiner noted that the Veteran had not reported any pain or other symptom of the right shoulder in service and for a year thereafter.  The Veteran also reported injuring his right shoulder in 2007, post-service, as the result of a fight while incarcerated.  Based on review of the claims file and physical examination, the examiner opined that any current disability of the right upper extremity was unrelated to service.  The Board finds the August 2014 VA examination opinion highly probative.  

The Board also notes the Veteran's assertion that a cervical spine disorder incurred in service caused or aggravated a disability of the right upper extremity; however, because service connection for a cervical spine disorder is denied below, service connection for any disability resulting from such a cervical spine disorder must also be denied.  

For the reasons stated above, the Board finds that the weight of the medical evidence is against a finding of nexus between the current claim and service.  

Cervical Spine

As to the cervical spine, the Veteran asserts that he injured his neck in service in 2005 when he fell while working on a truck.  He claims that he sustained a chronic neck injury at that time, an injury which continues to this day.  

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a neck disorder, or otherwise reflect a reported history or findings of neck injuries.  In May 2005, the Veteran sought treatment for low back pain following a fall off a truck in service.  No neck pain was reported at that time.  On follow-up in August 2005, he specifically denied neck pain.  On a December 2005 report of medical assessment, he reported low back and left leg pain, but no pain or other symptoms of the neck.  Therefore, a chronic cervical spine disorder was not noted in the service treatment records.

While the Veteran later reported at his May 2013 hearing that he injured his neck in service, the Board does not find this testimony as probative as the statements he made in service denying any neck pain at that time.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

Next, the Board will consider whether continuity of symptomatology has been shown under the provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect neck symptomatology within a year after service separation.  When he initially sought VA medical treatment in February 2006, he did not report neck pain at that time.  

The first reports of neck pain date to April 2007.  An April 2007 X-ray of the cervical spine indicated disc space narrowing and an old compression fracture at C4.  A February 2008 X-ray of the cervical spine indicated mild degenerative changes.  The Veteran later alleged chronicity of neck pain since service, and he is competent to report such observable symptomatology as neck pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As noted above, however, the Board does not find this testimony to be credible given that neck pain was denied by the Veteran both during service and on initial VA treatment within a year of service separation.  

In addition, as noted, the earliest notation of treatment and diagnosis of a cervical spine disorder was April 2007, more than one year after separation from service in January 2006.  Therefore, a neck disorder was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.

Finally, the Board finds that the weight of the competent medical evidence does not otherwise attribute the neck disorder to active duty.  A December 2010 VA orthopedic consultation report noted the Veteran's complaints of neck pain since a fall off a truck in service.  On MRI study of the cervical spine, disc space narrowing and joint pain were noted.  This consultation report appears to merely reflect the Veteran's own contentions, however, and is not a reflection of a medical examiner's opinion regarding the etiology of this disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical history merely transcribed by a medical professional from a lay party does not become medical evidence). 

The Veteran was afforded a VA orthopedic examination of the cervical spine in August 2014.  He reported a history of a neck injury sustained in service after falling off a truck.  On reviewing a 2010 MRI study, the examiner diagnosed degenerative joint disease and neural impingement of the cervical spine.  Regarding the etiology of this disability, the examiner noted that the Veteran initially denied neck pain in service and for a year thereafter.  He also reported injuring his neck in 2007, post-service, as the result of a fight while incarcerated.  

Based on review of the claims file and physical examination of the Veteran, the examiner opined that degenerative joint disease and neural impingement of the cervical spine were "clearly not service related."  The Board finds that the weight of the medical evidence is against a finding of nexus between the current claim and service.  

With respect to all three service connection claims - right thigh/leg, right upper extremity, and cervical spine - in addition to the medical evidence, the Board has also considered the Veteran's lay statements and testimony with respect to the claims for right thigh/leg, upper extremity, and cervical spine.  Specifically, he has alleged chronicity of right thigh pain, right shoulder pain, and neck pain since service, and he is competent to report such observable symptomatology as pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As noted above, however, the Board does not find this testimony as to continuity of symptomatology to be credible given that he did not report pain of the right thigh, right shoulder, or neck either at service separation or on initial VA treatment.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the lay evidence weighs against a finding of continuity of symptomatology between his current claims and service.  

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of the right thigh/leg, upper extremity or neck.  See Kahana, 24 Vet. App. 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Orthopedic disabilities are also medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of any current disorder is a complex medical question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the claimed disorders.

The Board has also weighed the Veteran's statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for at least a year after service, and the VA examination reports.  

In sum, with respect to the three claims of right thigh/leg, right upper extremity, and cervical spine, the Board concludes that the preponderance of the competent medical and lay evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied. 

Separate Rating for Lumbosacral Spine

As noted above, the Board denied entitlement to a rating in excess of 40 percent for a low back disability in February 2014.  The Board also denied a separate rating for neurological impairment of the lower extremities secondary to the lumbosacral spine disability.  This denial was appealed to the Veterans Claims Court.  

In March 2015, the Court Clerk granted a March 2015 Joint Motion for Partial Remand (Joint Motion) which had the effect of vacating the Board's February 2014 denial of a separate rating and remanding that issue to the Board for further adjudication.  As the Court did not disturb that portion of the Board's decision denying a rating in excess of 40 percent, that issue is not before the Board.  

Pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under the rating criteria found at DC 8520 for impairment of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve and a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  

In support of the claim, a March 2012 VA EMG study, reflected chronic radiculopathies on the right at L4-5.  On the other hand, in a September 2014 VA examination, the Veteran reported pain occasionally radiating into his lower extremities, especially at the thighs.  On objective examination, he had normal muscle strength of the hips, knees, ankles and toes bilaterally, and deep tendon reflexes were within normal limits bilaterally at the knees and ankles.  Sensation was also normal at the upper legs, lower legs, and feet bilaterally.  

The examiner found the Veteran to be negative for radiculopathy or radicular pain on either the right or the left.  The examiner also found no evidence of intervertebral disc syndrome.  The examiner noted that Wadell's sign was markedly positive, indicating a nonorganic origin to the Veteran's reported pain.  The examiner opined that the spinal X-ray indicated a "very mild" back disorder inconsistent with the reportedly severe pain.  

After considering the evidence of record and the above rating criteria, the Board finds that the Veteran's impairment of the right lower extremity radiculopathy is analogous to mild incomplete paralysis of the sciatic nerve such that a separate 10 percent rating is warranted for pendency of the appeal.  This award is based on the Veteran's reported pain of the right thigh and lower extremity with radiculopathy confirmed by EMG.  

Because muscle strength and reflexes in the right leg were typically normal during the rating period, the disability picture for the right radiculopathy does not more closely approximate moderate, incomplete paralysis of the sciatic nerve, and a rating in excess of 10 percent under DC 8520 is not warranted for any period.  See 38 C.F.R. § 4.124 (noting that neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.).  Finally, as the Veteran has not displayed an increased level of impairment during any part of the appeals period, a staged rating in excess of that already awarded is not warranted.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as radiating pain, weakness, and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  Moreover, he has already been afforded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective December 28, 2007.  Accordingly, referral for consideration of an additional extraschedular rating is not warranted.  

Thus, the Board grants the Veteran a separate 10 percent rating, but no more, under DC 8520 for right lumbar radiculopathy.  Because a preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt is not applicable. 

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in April 2006, November 2007, August 2008, and February 2009, prior to the initial adjudications of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished.  The RO has obtained the service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Further, the Veteran was afforded VA medical examinations on several occasions, most recently in August 2014.  In each of the examinations, the examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The opinions were based on review of the claims file, the past medical history, and physical examination, and the examiners also provided a rationale for the opinions provided.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, the examiners have the requisite medical expertise to render medical opinions regarding the etiology of the disorders claimed and had sufficient facts and data on which to base the conclusions.  Further, there is no contradicting medical evidence of record.  Thus, the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left thigh strain is granted.  

Service connection for a right thigh/leg disorder is denied.  

Service connection for a right arm disorder is denied.  

Service connection for a neck disorder is denied.  

A separate 10 percent rating, but no more, for right lumbar radiculopathy associated with small focal herniated nucleus pulpous of the lumbosacral spine is granted, subject to the law and regulations governing the payment of monetary benefits.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


